                  Case 2:21-mj-30041-DUTY ECF No. 1, PageID.1
                                               AUSA:            Filed 01/21/21 Telephone:
                                                       Erin Ramamurthy           Page 1 of   6 226-9100
                                                                                          (313)
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:           Kenton Weston, ATF            Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan
                                                                                        Case: 2:21−mj−30041
United States of America
   v.                                                                                   Assigned To : Unassigned
                                                                                        Assign. Date : 1/21/2021
                                                                           Case No.
                                                                                        Description: RE: ANTONIO
Antonio Manuel EDWARDS                                                                  MANUEL EDWARDS (EOB)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  January 9, 2021              in the county of                Wayne      in the
        Eastern          District of       Michigan         , the defendant(s) violated:
                   Code Section                                            Offense Description

18 U.S.C. 922(g)(1)                                      Felon in Possession of a Firearm




          This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                        Special Agent Kenton Weston, ATF
                                                                                             Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.


Date:
         January 21, 2021                                                                      Judge’s signature

City and state: Detroit, Michigan                                       Honorable David R. Grand, U.S. Magistrate Judge
                                                                                             Printed name and title

                                                                                                                       Save   Print
   Case 2:21-mj-30041-DUTY ECF No. 1, PageID.2 Filed 01/21/21 Page 2 of 6




                           INTRODUCTION

     I, Special Agent Kenton Weston, being first duly sworn, hereby

depose and state as follows:

     1.    I have personal knowledge of the facts set forth in this

affidavit with the exception of the matters expressly stated to be based

upon information and belief.

     2.    I make this affidavit with personal knowledge based on my

participation in this investigation, including witness interviews by

myself and/or other law enforcement agents, communications with others

who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The

information outlined below is provided for the limited purpose of

establishing probable cause and does not contain all details or all facts of

which I am aware relating to this investigation.

     3.    I have been employed as a Special Agent with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since January 2018. I

am currently assigned to the Detroit Field Division, Crime Gun

Enforcement Team (CGET) where I am tasked with investigating

violations of federal firearms laws. I have been involved in dozens of

                                    -1-
   Case 2:21-mj-30041-DUTY ECF No. 1, PageID.3 Filed 01/21/21 Page 3 of 6




investigations involving violations of federal firearms laws, which have

resulted in the seizure of hundreds of firearms. In addition, I have

graduated the Federal Law Enforcement Training Center, and ATF

Special Agent Basic Training.

     4.    I am currently conducting a criminal investigation concerning

ANTONIO MANUEL EDWARDS (W/M; DOB: XX/XX/1988) for

violations of 18 U.S.C. § 922(g)(1) (Felon in Possession of a Firearm).

                           Criminal History

     5.    I reviewed Law Enforcement Information Network (LEIN), to

include a computerized criminal history, which identified EDWARDS as

a convicted felon. On December 2, 2016, EDWARDS pled guilty in

Michigan Third Circuit Court to Felony Larceny from the Person. In

addition, on November 11, 2020, EDWARDS was charged in the Eastern

District of Michigan, via information, for 18 U.S.C. § 922(g)(1) (Felon in

Possession of a Firearm) (Case No. 20-cr-20583). EDWARDS was

arraigned on the information on November 30, 2020 and was released on

bond.




                                    -2-
   Case 2:21-mj-30041-DUTY ECF No. 1, PageID.4 Filed 01/21/21 Page 4 of 6




                    EDWARD’s Possession of a Firearm

     6.    On June 15, 2020, the ATF Detroit CGET served a sealed

federal search warrant for 39222 Brooks in New Boston, Michigan, a

residence utilized by EDWARDS. After the residence was secured, the

CGET conducted a search and recovered in EDWARD’s bedroom, a

manufacturer’s box for a Taurus PT 111 Millennium G2 9mm pistol

bearing serial number “TKU31246”.

     7.    On January 9, 2021, Huron Township Police Department

(HTPD) observed a 2007 Chrysler 300 in a gas station parking lot located

in area of South Huron Road and Waltz Road in New Boston, MI. HTPD

officers conducted a search in LEIN of the Chrysler’s license plate, which

revealed the plate was not valid. Soon after, HTPD officers conducted a

traffic stop of the vehicle containing EDWARDS (driver), a female

(passenger), and an infant. Officers identified via LEIN that EDWARDS

had an expired and suspended driver’s license.           At this juncture,

EDWARDS was detained as HTPD officers conducted an inventory

search of the vehicle prior to it being impound for an invalid license plate.

During the search, a HTPD officer recovered a Taurus PT 111

Millennium G2 9mm pistol bearing serial number “TKU31246” wrapped


                                     -3-
   Case 2:21-mj-30041-DUTY ECF No. 1, PageID.5 Filed 01/21/21 Page 5 of 6




in a sweatshirt located on the rear seat. As the firearm was being secured,

EDWARDS stated “She don’t know nothing about that.” Then he stated

“what you got in your hand.” An Officer asked EDWARDS “Your Gun?”

EDWARDS replied “Yep.” Subsequently, HTPD officers arrested

EDWARDS for felon in possession.

     8.    ATF Interstate Nexus Expert Special Agent David Salazar

was provided a verbal description of the Taurus PT111G2 9mm pistol

recovered by HTPD. Based upon the verbal description and without

physically examining the firearm, Special Agent Salazar advised the

recovered Taurus PT111G2 9mm pistol was not created in the State of

Michigan, and has therefore traveled in foreign or interstate.

                                  Conclusion

     9.    Based on the above information, I have probable cause to

believe that Antonio EDWARDS, a prior convicted felon, was in

possession of the above described firearm, and said firearm has

previously travelled in foreign or interstate commerce in violation of Title

18 U.S.C., Sec. 922(g)(1) (Felon in Possession of a Firearm). This violation

occurred within the Eastern District of Michigan.




                                    -4-
   Case 2:21-mj-30041-DUTY ECF No. 1, PageID.6 Filed 01/21/21 Page 6 of 6




                                   Kenton Weston, Special Agent
                                   Bureau of Alcohol, Tobacco, Firearms
                                   and Explosives


Sworn to before me and signed in my presence
and/or by reliable electronic means



_________________________________
Honorable David R. Grand
United States Magistrate Judge


Dated:   January 21, 2021




                                    -5-
